DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 10, 12-16, and 18-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, it recites “a plurality of primary heaters having one or more primary heater zones formed in the plurality of layers”. However, the original disclosure does not support this feature. While Para 22 says “The primary resistive heaters 188 
Regarding claim 10, it recites “the thermal interface layer has a top and a bottom, the thermal interface layer is an insulating bond which includes a metal on the top or the bottom and has a thermal conductivity of about 0.2 W/mK to about 4 W/mK.”. However, this features belongs to the non-elected species B of Fig. 3. (see para. 43, “The substrate support assembly 300 is formed from a stack of layers which include a ceramic ESC 310, an insulating bond 320” and see para. 45 “The insulating bond 320 may include a metal on the top or bottom having a thermal conductivity of about 0.2 W/mK to about 4 W/mK.” Claim 10 is indirectly dependent on claim 1. However, claim 1 recites “wherein the plurality of layers further comprises: a ceramic plate; and a metal bond layer disposed between the electrostatic chuck and the ceramic plate.”, which belongs to the elected species A and the non-elected species C. However, nowhere in the specification discloses these features from two different species (A and B) can be combined together. 
Regarding claim 14, it recites “the bonding layer has a thermal conductivity of about 0.2 W/mK to about 1.5 W/mK.” However, this feature belongs to the non-elected species B (Fig. 3) (See para. 47, “The bonding layer 340 has a thermal conductivity of about 0.2 W/mK to about 1.5 W/mK”) Claim 14 indirectly depends on claim 1, which recites “a metal bonding layer”. nowhere in the specification discloses these features 
Regarding claim 15, it recites “the cooling base is an RF electrode”. However, this feature belongs to the non-elected species B (Fig. 3) (see Para. 48, “Additionally, in some examples, the cooling base 350 may serve as the RF electrode and be coupled to a power source for energizing the RF electrode.”) Claim 15 indirectly depends on claim 1, which belongs to the elected species A (Fig. 2). Nowhere in the specification discloses these features from two different species (A and B) can be combined together. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 10, 12-16, 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the ESC" in line 4.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the examiner has interpreted it to mean “the electrostatic chuck”.
Claim 4 recites the limitation “the top” in line 3. There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the examiner has interpreted it to mean “the workpiece supporting surface”.
Claims 5 recites “metal bond” in line 1, “the metal bond” in line 2. It is unclear if the “metal bond” and “the metal bond” are the same as “the metal bond layer” in claim 1. For the purpose of examination, the examiner has interpreted it to mean they are the same. 
Claim 16 recites “the metal bond” in line 2. It is unclear if “the metal bond” are the same as “the metal bond layer” in claim 1. For the purpose of examination, the examiner has interpreted it to mean they are the same. 
Regarding claim 7, the phrase "may" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For the purpose of examination, the examiner has interpreted it to mean the limitation(s) following the phrase is part of the claimed invention
Regarding claim 10, it recites the limitation "the top or the bottom" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the examiner has interpreted it to mean “a top or a bottom”.
Regarding claim 12, it recites the limitation "the thermal interface" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the examiner has interpreted it to mean “the thermal interface layer”.
Regarding claim 14, it recites the limitation "the bonding layer" in line 1. There is insufficient antecedent basis for this limitation in the claim. In addition, a metal usually has a much larger thermal conduction than 0.2-1.5 W/mK. Therefore, it is unclear which of this bonding layer is in the substrate support assembly.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8, 12-13, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parkhe (US 2016/0343600) in view of Parkhe et al. (US 2016/0027678, hereinafter Parkhe-678).
Regarding claim 1, Parkhe discloses a substrate support assembly (405, Fig. 4A, Para. 47), comprising: an electrostatic chuck (415, an upper puck plate) having a workpiece supporting surface and a bottom surface; a plurality of layers which include a thermal interface layer (465, a gasket, Para. 65), the plurality of layers disposed below the electrostatic chuck, wherein the plurality of layers further comprises: a ceramic plate (420, a lower puck plate, a metal matrix composite material including a SiC (ceramic) porous body infiltrated with an AlSi alloy); a metal bond layer (450) disposed between the electrostatic chuck and the ceramic plate; and a cooling base (436, Para. 64) having a top surface, the top surface disposed below the ceramic plate.
Parkhe further discloses the electrostatic chuck (415) includes one or more heating elements 429. (Para. 49)
Parkhe does not disclose, “a plurality of secondary heaters, each secondary heater defining a microzone wherein the secondary heaters are disposed in the ESC” and “a plurality of primary heaters having one or more primary heater zones formed in the plurality of layers;”
Parkhe-678 discloses a substrate support assembly (126) includes an electrostatic chuck (132) and a heater assembly (170) (Para. 32 and Fig. 1). The heater assembly includes main resistive heaters (154) and spatially tunable heaters (140). The main resistive heaters operate on a globalized macro scale while the spatially tunable heaters operates on a localized micro scale. (Para. 38). Alternatively, in the embodiment depicted in FIG. 3C, the heater assembly (170) for the substrate support assembly (126) has the main resistive heaters (154) disposed therein. The spatially tunable heaters (140) are disposed in the electrostatic chuck (132). (Para. 49)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the heating elements of Parkhe to have “a plurality of secondary heaters, each secondary heater defining a microzone wherein the secondary heaters are disposed in the electrostatic chuck” and “a plurality of primary heaters having one or more primary heater zones formed in the plurality of layers, e.g., in the ceramic plate (420), as taught by Parkhe-678, to control the substrate temperature to be uniform at a desired range and tolerance according to a specific application at both macro and micro scales. 
Regarding claim 2, Parkhe in view of Parkhe-678 discloses the number of microzones are an order of magnitude greater than the number or primary heater zones. (Para. 80, Parkhe-678)
Regarding claim 3, Parkhe in view of Parkhe-678 discloses (Para. 65 of Parkhe) the gasket 465 (the thermal interface layer) has a thermal conductivity of about 0.2 W/mK or lower, which overlaps the recited range 0.2-4 W/mK.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) In the instant case, it would have been obvious to one having ordinary skill in the art to modify the thermal conductivity of the gasket of Parkhe to be within the recited range depending on the actual application for providing a desired control of the substrate temperature.
Regarding claim 4, Parkhe in view of Parkhe-678 discloses the “the electrostatic puck assembly 150 to maintain temperatures of up to about 250.degree C. while the cooling base maintains a temperature of about 60 degree C. Accordingly, embodiments enable a temperature delta of up to about 190 degree. C to be maintained between the electrostatic puck assembly 150 and the cooling plate 164. (See Para. 35 of Parkhe) Parkhe does not “the thermal interface layer is configured to generate a temperature differential between 50°C and 200°C when the top is exposed to a temperature of about 300 C.” However, depends on the actual application, it would have been obvious to one having ordinary skill in the art to change the thickness or the thermal conductivity of the gasket of Parkhe in view of Parkhe-678 to have a temperature delta of about 50-200 
Regarding claim 6, Parkhe in view of Parkhe-678 discloses the ceramic plate (420) has a thermal coefficient of expansion that is greater than or equal to the thermal coefficient of expansion for the electrostatic chuck (415) (See Para. 29, Parkhe).
Regarding claims 7 and 12, Parkhe in view of Parkhe-678 does not disclose the thermal interface layer may have a thickness ranging between about 0.25 mm to about 2.5 mm. However, one having ordinary skill in the art would have recognized the thickness of the thermal interface layer affect how fast the temperature is conducted from the substrate support assembly to the cooling base. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the thickness of the thermal interface layer of the Parkhe in view of Parkhe-678 to be within the recited range to optimize the heat transfer rate and control the substrate’s temperature.
Regarding claim 8, Parkhe in view of Parkhe-678 discloses the thermal interface (gasket 456) layer includes a glass or insulating layer.
Regarding claim 13, Parkhe in view of Parkhe-678 discloses the thermal interface layer further comprises: an upper surface; and a lower surface. 
Parkhe in view of Parkhe-678 discloses the “the electrostatic puck assembly 150 to maintain temperatures of up to about 250 degree C while the cooling base maintains 
However, depends on the actual application, it would have been obvious to one having ordinary skill in the art to change the thickness or the thermal conductivity of the gasket of Parkhe in view of Parkhe-678 to have a temperature delta of about 200 degrees when a top supporting surface of the electrostatic chuck is 300 degrees C to obtain an optimized control of the substrate’s temperature.

Regarding claim 18, Parkhe in view of Parkhe-678 discloses the “the electrostatic puck assembly 150 to maintain temperatures of up to about 250 degree C while the cooling base maintains a temperature of about 60 degree C. Accordingly, embodiments enable a temperature delta of up to about 190 degree C to be maintained between the electrostatic puck assembly 150 and the cooling plate 164.” (See Para. 35 of Parkhe) Parkhe in view of Parkhe-678 does not disclose “a temperature differential across the thermal interface layer is about 250 degrees Celsius when the workpiece supporting surface of the electrostatic chuck is at a temperature of about 300 degrees Celsius.”
However, depends on the actual application, it would have been obvious to one having ordinary skill in the art to change the thickness or the thermal conductivity of the gasket of Parkhe in view of Parkhe-678 to have a temperature delta of about 250 degrees when a top supporting surface of the electrostatic chuck is 300 degrees C to obtain an optimized control of the substrate’s temperature.
Regarding claim 19, Para. 38 of Parkhe-678 describes “The spatially tunable heaters 140 are complimentary to the main resistive heaters 154 and configured to adjust the localized temperature of the electrostatic chuck 132 in a plurality of discrete locations within any one or more of a plurality of laterally separated heating zones defined by the main resistive heaters 154.” It would have been obvious to one having ordinary skill in the art to modify each of the microzone to be within one and only one primary heater zone to effectively adjust the localized temperature within any one of the hearting zoned defined by the main heater.
Regarding claim 20, Parkhe in view of Parkhe-678 teaches the ceramic plate has a plurality of metal inserts configured to accept a respective fastener. (Fig. 3 and Para. 43 of Parkhe discloses “Alternatively, features 305 (of the lower puck plate 300) may be sized to accommodate a nut (equivalent to an insert)", and may include a hole that can receive a shaft of a bolt that is accommodated by a corresponding feature in the cooling plate.” In addition, it would have been obvious to one having ordinary skill in the art to select the material of the nut to be made by metal to match the strength and the material of a stainless steel bolt used.)

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Parkhe  in view of Parkhe-678, and further in view of Parkhe et al. (US 2014/0159325, hereinafter Parkhe-325).
Regarding claim 5, Parkhe in view of Parkhe-678 does not disclose  “the metal bond layer” (see 112 Section above regarding examiner’s interpretation of the limitation regarding “metal bond”) is an RF electrode and the metal bond layer is coupled to an RF power source.
Parkhe-325 discloses a substrate support assembly (148) (Figs. 1-2, Para. 25) including a protective layer (136) of a bulk ceramic that has been metal bonded to a ceramic body. The metal bond may function as the clamping electrode. (para. 35). In the embodiment of Fig. 3 (para. 38), it shows “the ceramic body 302 may have an electrode connection 306 formed therein (e.g., by drilling a hole through the ceramic body and filling the hole with an electrically conductive material). The electrode connection 306 may connect a metal bond that functions as a clamping electrode to a chucking power source and/or to an RF source.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the metal bond of Parkhe in view of Parkhe-678 to be an RF electrode and the metal bond is coupled to an RF source to attract the substrate with reduced number of electrodes.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Parkhe in view of Parkhe-678, and further in view of Kosakai et al. (US 2020/0273736)
Regarding claim 15, Parkhe in view of Parkhe-678, does not disclose the cooling base is an RF electrode.
Kosakai discloses an electrostatic chuck device (1) including an electrostatic chuck part (2), an insulating adhesive layer (3), and a cooling base part (4) (Fig. 1, Para. 38). The cooling base part has a function as an RF electrode (Paras. 7-10 and 83-85, Abstract) 	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cooling base part of Parkhe in view of Parkhe-678 as an RF electrode to reduce a thickness of the electrostatic part and/or to reduce non-uniformity of etching in a plane of a wafer.
Allowable Subject Matter
Regarding claims 10, 14, and 16, no allowable subject matter can be determined at this time even though no prior art is used for rejecting them. The reasons are the 112 (a) rejection as described above.
Response to Arguments
Applicant's arguments filed 10/27/2021 have been fully considered but they are not persuasive. Applicant argues claim 1 now recites ““a plurality of primary heaters having one or more primary heater zones formed in the plurality of layers” and the paragraph [0022] supports this limitation. However, the substrate support assembly (126) belongs to a different embodiment (Fig. 1) than each of the ones of Figs. 2-4. In this embodiment (Fig. 1), the substrate support assembly (126) does not include a plurality of layers including a thermal interface layer, a metal boding layer ,and a metal bond layer as recited in claim 1. While Para 22 says “The primary resistive heaters 188 may alternatively be located in another portion of the substrate support assembly 12”, it . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHWEN-WEI SU whose telephone number is (571)272-4998. The examiner can normally be reached Monday-Friday 11 AM-7 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHWEN-WEI SU/Examiner, Art Unit 3722